DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 10/29/2021. The examiner acknowledges the amendments to claim 14 and 19. Claims 1-13 are cancelled. Claims 21-32 are new. Claims 14-32 are subject to examination hereinbelow.  

Response to Arguments
Applicant's arguments filed 10/29/2021 with respect to the USC 101 rejections of claims 14-19 have been fully considered but they are not persuasive. On pg 13 of their Remarks, Applicant asserts that the findings DDR Holdings, LLC. v. Hotels.com, 773 F.3d 1245 (Fed. Cir. 2014) demonstrate the claims are directed to patent-eligible subject matter, because they are directed to use of devices to improve the efficiency and utilization of telecommunications technology. Examiner respectfully disagrees. DDR Holdings was indicated as patent-eligible because it comprised a solution necessarily rooted in computer technology, specifically the use of a hyperlink on a host website to direct a user to an automatically-generated hybrid web page designed to combine visual “look and feel” of the original host website (DDR Holdings, pg 20-21). Neither the claims, nor the specification, discloses using a hyperlink to obtain information, or generating a hybrid webpage. 

On pg 15, sections 5 of their Remarks, Applicant asserts the invention is a practical application because it allows prompt identification of a neurological condition that does not occur conventionally, and helps route a patient to an appropriate care facility. These kinds of identifications and decisions can be made by humans, for example paramedics and doctors, in order to be able to effectively treat and drive a patient to an appropriate care facility. For example, a doctor, such as a neurologist, notices a patient is exhibiting seizures, can attach a conventional electromyography machine to a patient to confirm their initial diagnoses, look at the output of the machine (such as waveforms indicating an ischemic response), diagnose the patient using their expert knowledge, then drive the patient to a center, which they retrieve from their own recollection, as capable of treating the patient’s condition. There is no evidence the device can diagnose a medical condition that a medic or doctor could not identify previously. Therefore, the device is not directed to a practical application that is not capable of being performed by human beings.
On pg 16, section 6 of their Remarks, Applicant asserts dependent claims 15-19 are independently allowable under USC 101, but fails to explain how the alleged additional structures in these claims make the abstract ideas of identifying a condition and facilitating the routing of a vehicle to a desired hospital as significantly more.
pg 19, filed 10/29/2021, with respect to the rejection(s) of claim(s) 14-20 under USC 102 and 103, in particular the cited art not teaching determining that at least one of the sensors needs to be re-positioned and generate an output to indicate that the sensors are incorrectly positioned on the patient and require adjustment, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20070100278 to Frei, et al. (cited by Applicant, hereinafter Frei).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “generate output to indicate that the sensors are incorrectly positioned…,” “generating at least one of wave forms and curves,” “comparing the morphological features,” and “generating a notification.” The abstract idea is part of the Mathematical Concepts and/or Organizing Human Activity and/or Mental Processes group(s) identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 and further clarified in the October 2019 Patent Eligibility Guidance Update issued on October 17, 2019. A full list of documents available to the public pertinent to subject matter eligibility can be found on the USPTO’s Subject Matter Eligibility website page or in the Federal Register.  This judicial exception is not integrated into a practical application because they amount to simply 
In addition, the claims of the instant application are analogous to the claim in Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) in that they are directed to gathering data by acquiring measurements and then performing an analysis for output.  “The claims in this case fall into a familiar class of claims ‘directed to’ a patent-ineligible concept. The focus of the asserted claims … is on collecting information, analyzing it, and displaying certain results of the collection and analysis.”  Elec. Power Grp 119 USPQ2d at 1741.  
[W]e have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. [citations omitted]. In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental [citations omitted].  Elec. Power Grp 119 USPQ2d at 1741-1742.  

Here, the claims of the instant application are directed to a process of gathering and analyzing information of a specified content, then outputting the results.  See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 121 USPQ2d 1940, 1946 (Fed. Cir. 2017) (“the patent claims are, at their core, directed to the abstract idea of collecting, displaying, and manipulating data.”)
The claims are not directed to “any particular assertedly inventive technology for performing those functions.”  Elec. Power Grp 119 USPQ2d at 1742.  They are therefore directed to an abstract idea without significantly more than the judicial exception.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by US 5615687 A to Pritchard, et al. (hereinafter Pritchard), which teaches evoked electrodes and sensors on opposite sides of a body [abstract, col 3, ln 41-53] and a computer device having non-transitory memory connected to a processor (signal acquisition system) are well-known, routine and conventional in the art [col 3, ln 41-53]. Furthermore, US 20100331660 A1 discloses head gear comprising sensors (specifically electrodes) are a conventional structure in the art [0003]. Thus, the claimed additional elements “are so well-Berkheimer Memorandum, III. A. 3.
When considered in combination, the additional elements (generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Referring to Elec. Power Grp above, the Federal Circuit has held that combining additional elements for data-gathering with abstract ideas does not make a claim patent-eligible.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data gathering that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known data-gathering equipment/functions is not significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20040267153 A1 to Bergethon (cited in previous Office Action) in view of US 20070100278 to Frei, et al. (cited by Applicant, hereinafter Frei).
Regarding claim 14, Bergethon teaches a neurological condition (ischemia) detection unit [abstract] comprising:
non-transitory memory (56) [0037];
a processor (52) connected to the memory [0037] (Fig 3);
a plurality of evoked electrodes (160 and 170) connectable to the neurological condition detection unit such that a pre-selected number of shocks within a pre-selected time period ([0042, 0062], interpreted as a pre-selected frequency within a pre-selected time period) is transmittable into a body of a patient via the evoked electrodes ([0009, 0043], “contralateral” 
a plurality of sensors (180 and 190) communicatively connectable to the memory such that measurement data relating to responses opposite sides of the body of the patient have to the shocks is storable in the memory [0038, 0045] (Fig 4), the sensors being positionable on opposite sides (lateral and contralateral) of a body [0045] (Fig 5);
the neurological condition detection unit also configured to utilize the measurement data to generate at least one of wave forms and curves that identify amplitudes for responses from the shocks the opposite sides of the body are measured to have [0060], compare the amplitudes to determine a difference between an amplitude for a left side of the body and an amplitude for a right side of the body that is at or exceeds a pre-selected threshold (ratio of 1.0) [0038, 0065]; and generate a notification to identify a detection of a neurological condition in response to a result of the comparing of the amplitudes indicating that the difference between the amplitude for the left side of the body and the amplitude for the right side of the body is at or exceeds the pre-selected threshold ([0020, 0047], notification (outcome or assessment) of ischemia generated (displayed) via indicator (126)) so that the neurological condition is identifiable prior to transportation of the body to a care facility via an ambulatory vehicle (Examiner’s note: “the neurological condition is identifiable prior to transportation of the body to a care facility via an ambulatory vehicle” is interpreted as intended use, wherein if the apparatus is configurable for performing the claimed intended use, then it meets the limitations of the claim. In this instance, the prior art is configurable for performing the intended use because there is no prohibition, 
However, Bergethon does not teach the neurological condition detection unit configured to evaluate the measurement data to determine that at least one of the sensors needs to be re-positioned so that the sensors are arranged on the body in a pre-selected orientation and generate output to indicate that the sensors are incorrectly positioned on the patient and require adjustment.
Frei teaches a neurological condition detection unit configured to evaluate measurement data [abstract] to determine that at least one of sensors (recording electrodes) needs to be re-positioned so that the sensors are arranged on a body in a pre-selected orientation and generate output to indicate that the sensors are incorrectly positioned on the patient and require adjustment (step 2004, labeled as step 2044 in Fig 20) [0104, 0108] (Fig 20).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bergethon to have the neurological condition detection unit configured to evaluate the measurement data to determine that at least one of the sensors needs to be re-positioned so that the sensors are arranged on the body in a pre-selected orientation and generate output to indicate that the sensors are incorrectly positioned on the patient and require adjustment, because doing so would help prevent an improper determination of a clinical behavior onset time (CBOT) occurring before an investigator time of electrographic onset (ITEO), as recognized by Frei [0103-0104].

Regarding claim 18, Bergethon in view of Frei teach all the limitations of claim 14, and Bergethon further teaches:


Regarding claim 19, Bergethon in view of Frei teach all the limitations of claim 14, and Bergethon further teaches:
The sensors (lateral electrodes 180) are on at least one pad that is configured to adhesively attach to the body [0045, 0071]; and
The evoked electrodes (contralateral electrodes 136a) are on pads that are configured to attach to opposite sides of the body [0009, 0045] (Fig 5).
However, Bergethon does not explicitly teach the evoked electrodes are adhesively attached.
However, it would have been obvious to one of ordinary skill in the art to make the evoked electrodes adhesively attached, because doing so would allow them to be removably attached, in a similar manner to the measuring electrodes as recognized by Bergethon [0071].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bergethon in view of Frei as applied to claim 14 above, and further in view of US 20150157214 A1 to Krauss, et al. (cited in previous Office Action, hereinafter Krauss).
Regarding claim 15, Bergethon in view Frei teach all the limitations of claim 14, however Bergethon in view of Frei do not teach the neurological condition detection unit is positioned in an ambulatory vehicle.
Krauss teaches a neurological condition detection unit is positioned in an ambulatory vehicle [0804] (Fig 1B).
.

Claim 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bergethon in view of Frei as applied to claim 14 above, and further in view of US 20140121557 A1 to Gannon, et al. (cited in previous Office Action, hereinafter Gannon).
Regarding claim 16, Bergethon in view of Frei teach all the limitations of claim 14, however Bergethon in view of Frei do not teach a wireless transceiver unit configured to communicatively connect the processor and the memory to the sensors.
Gannon teaches a wireless transceiver unit (54) configured to communicatively connect a processor and a memory (of computing device 14) [0023-0024, 0051] (Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Bergethon in view of Frei to incorporate the teachings of Gannon to have a wireless transceiver unit configured to communicatively connect the processor and the memory to the sensors, because doing so would have the obvious result of enabling the device to wirelessly communicate with a smartphone, as recognized by Gannon [0023].

Regarding claim 20, Bergethon in view of Frei teach all the limitations of claim 14, however Bergethon in view of Frei do not teach the pads each have a covering that removably 
Gannon teaches a pad (40) that has a covering (42) that removably covers adhesive of the pad (43) that is configured to adhesively attach the pad to the body [0045], the covering having indicia identifying a location on the body to which the pad is to be attached ([0022, 0047-0048], although it is not explicitly stated that the “instructions” (interpreted as indicia) describe how the pads are to be positioned, it would have been obvious from the description that there are preferences for positioning the patch on the body, and that someone could incorporate those preferences in the instructions).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Bergethon in view of Frei to incorporate the teachings of Gannon to have the pads each have a covering that removably covers adhesive of the pad that is configured to adhesively attach the pad to the body, the covering having indicia identifying a location on the body to which the pad is to be attached, because doing so would help improve communication with other devices as recognized by Gannon [0048].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bergethon in view of Frei as applied to claim 14 above, and further in view of US 20150297108 A1 to Chase, et al. (cited in previous Office Action, hereinafter Chase).
Regarding claim 17, Bergethon in view of Frei teach all the limitations of claim 14, however Bergethon in view of Frei do not teach a wireless transceiver unit configured to communicatively connect the processor and the memory to the evoked electrodes.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bergethon in view of Frei to have a wireless transceiver unit configured to communicatively connect the processor and the memory to the evoked electrodes, because doing so would enable the device to wirelessly control stimulators for multiple users, as recognized by Chase [0015].

Claims 21, 23-25, 28-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bergethon in view of Chase, Krauss, and Frei.
Regarding claim 21, Bergethon teaches a neurological condition (ischemia) detection unit [abstract] comprising:
non-transitory computer readable medium (56) [0037];
a processor (52) connected to the non-transitory computer readable medium [0037] (Fig 3);
a plurality of evoked electrodes (160 and 170) connectable to the neurological condition detection unit such that a pre-selected number of shocks within a pre-selected time period ([0042, 0062], interpreted as a pre-selected frequency within a pre-selected time period) is transmittable into a body of a patient via the evoked electrodes ([0009, 0043], “contralateral” means on an opposing left or right side but complimentary relative to a “lateral” left or right side [0009], so “lateral” and “contralateral” electrodes are disposed on opposite left/right sides but are 
a plurality of sensors (180 and 190) communicatively connectable to the non-transitory computer readable medium such that measurement data relating to responses opposite sides of the body of the patient have to the shocks is storable in the memory [0038, 0045] (Fig 4), the sensors being positionable on opposite sides (lateral and contralateral) of a body [0045] (Fig 5);
the neurological condition detection unit also configured to utilize the measurement data to generate at least one of wave forms and curves that identify amplitudes for responses from the shocks the opposite sides of the body are measured to have [0060], compare the amplitudes to determine a difference between an amplitude for a left side of the body and an amplitude for a right side of the body that is at or exceeds a pre-selected threshold (ratio of 1.0) [0038, 0065]; and generate a notification to identify a detection of a neurological condition in response to a result of the comparing of the amplitudes indicating that the difference between the amplitude for the left side of the body and the amplitude for the right side of the body is at or exceeds the pre-selected threshold ([0020, 0047], notification (outcome or assessment) of ischemia generated (displayed) via indicator (126)), wherein the neurological condition includes a stroke [0009].
However, Bergethon does not teach the sensors being included in headgear that is wearable on the head of the patient to facilitate positioning of the sensors on the patient;
the neurological condition detection unit being positionable in an ambulatory vehicle; and
the neurological condition detection unit configured to generate output to indicate that the evoked electrodes and/or sensors are incorrectly positioned on the patient and require adjustment.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bergethon to have the sensors being included in headgear that is wearable on the head of the patient to facilitate positioning of the sensors on the patient, because doing so would have the predictable result of enabling the electrodes to be quickly placed or removed on the head for electrical sensing of the brain by placing them on an easily placeable or removable substrate such as a hat or headset versus the standard method of sticking or removing the electrodes on the head one at a time.
Krauss teaches a neurological condition detection unit is positioned in an ambulatory vehicle [0804] (Fig 1B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bergethon in view of Frei to have the neurological condition detection unit is positioned in an ambulatory vehicle, because doing so would have the predictable result of enabling the device to monitor a neurological status in an ambulance environment, as recognized by Krauss [0804].
Frei teaches a neurological condition detection unit is configured to generate output (display on programmer 109) to indicate that evoked electrodes and/or sensors (recording electrodes) are incorrectly positioned on the patient and require adjustment (step 2004, labeled as step 2044 in Fig 20) ([0051, 0103-0104, 0108], programmer 109 is configurable to display other pertinent system and session information, such as a notification related to the repositioning of 
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bergethon to have the neurological condition detection unit configured to generate output to indicate that the evoked electrodes and/or sensors are incorrectly positioned on the patient and require adjustment, because doing so would help prevent an improper determination of a clinical behavior onset time (CBOT) occurring before an investigator time of electrographic onset (ITEO), as recognized by Frei [0103-0104].

Regarding claim 23, Bergethon in view of Chase, Krauss, and Frei teach the limitations of claim 21, however Bergethon does not teach a wireless transceiver unit configured to communicatively connect the processor and the non-transitory computer readable medium to the evoked electrodes.
Chase teaches a wireless transceiver unit (220) configured to communicatively connect a processor (230) and a non-transitory computer readable medium (240) to evoked electrodes (117) (via network 120) [0018, 0021-0022] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bergethon in view of Frei to have a wireless transceiver unit configured to communicatively connect the processor and the memory to the evoked electrodes, because doing so would enable the device to wirelessly control stimulators for multiple users, as recognized by Chase [0015].


a power source (capacitor) connected to the evoked electrodes such that electricity is transmittable into the body via the evoked electrodes [0033, 0068].

Regarding claim 25, Bergethon in view of Chase, Krauss, and Frei teach all the limitations of claim 21, and Bergethon further teaches:
The sensors (lateral electrodes 180) are on at least one pad that is configured to adhesively attach to the body [0045, 0071]; and
The evoked electrodes (contralateral electrodes 136a) are on pads that are configured to attach to opposite sides of the body [0009, 0045] (Fig 5).
However, Bergethon does not explicitly teach the evoked electrodes are adhesively attached.
However, it would have been obvious to one of ordinary skill in the art to make the evoked electrodes adhesively attached, because doing so would allow them to be removably attached, in a similar manner to the measuring electrodes as recognized by Bergethon [0071].

Regarding claim 28, Bergethon in view of Chase, Krauss, and Frei teach all the limitations of claim 21, and Bergethon further teaches a display (indicator (26) configurable for displaying) communicatively connected to the processor [0037, 0095] (Fig 1).

Regarding claim 29, Bergethon in view of Chase, Krauss, and Frei teach all the limitations of claim 28, however Bergethon does not teach the output that is generated to indicate 
Frei teaches an output that is generated to indicate that the evoked electrodes and/or sensors (recording electrodes) are incorrectly positioned on the patient and require adjustment is displayable on a display ([0051, 0103-0104, 0108], programmer 109 is configurable to display other pertinent system and session information, such as a notification related to the repositioning of electrodes to fix an improper determination of a clinical behavior onset time (CBOT) occurring before an investigator time of electrographic onset (ITEO)) (Fig 20).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bergethon to have the output that is generated to indicate that the evoked electrodes and/or sensors are incorrectly positioned on the patient and require adjustment is displayable on the display, because doing so would help prevent an improper determination of a clinical behavior onset time (CBOT) occurring before an investigator time of electrographic onset (ITEO), as recognized by Frei [0103-0104].

Regarding claim 31, Bergethon in view of Chase, Krauss, and Frei teach all the limitations of claim 28, however Bergethon does not teach a speaker connected to the processor.
Frei teaches a speaker ([0183], the function of sounding an alarm requires at least a generic audio output structure such as a speaker).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bergethon to have a speaker connected to the processor, because having a means for sounding an alarm would help warn of an impending condition, as recognized by Frei [0183].

Regarding claim 32, Bergethon in view of Chase, Krauss, and Frei teach all the limitations of claim 31, however Bergethon does not teach the output that is generated to indicate that the evoked electrodes and/or sensors are incorrectly positioned on the patient and require adjustment is audibly output via the speaker.
Frei teaches an output that is generated to indicate that the evoked electrodes and/or sensors (sensing electrodes) are incorrectly positioned on the patient and require adjustment ([0051, 0103-0104, 0108], programmer 109 is configurable to output other pertinent system and session information, such as a notification related to the repositioning of electrodes to fix an improper determination of a clinical behavior onset time (CBOT) occurring before an investigator time of electrographic onset (ITEO)) (Fig 20) and a means for audibly outputting the repositioning notification, such as using the well-known structure of a speaker, in a similar manner to sounding an alarm to warn of an impending condition [0183].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bergethon to have the output that is generated to indicate that the evoked electrodes and/or sensors are incorrectly positioned on the patient and require adjustment is audibly output via the speaker, because outputting an indication via a speaker has the predictable result of providing a notification that does not require a user be in visual range of the output means, such as if a user happens to be facing away from the output means when the notification is generated.

Claims 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chase, Krauss, and Frei as applied to claim 21 above, and further in view of Gannon.

Gannon teaches a wireless transceiver unit (54) configured to communicatively connect a processor and a memory (of computing device 14) [0023-0024, 0051] (Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Bergethon in view of Chase, Krauss, and Frei to incorporate the teachings of Gannon to have a wireless transceiver unit configured to communicatively connect the processor and the memory to the sensors, because doing so would have the obvious result of enabling the device to wirelessly communicate with a smartphone, as recognized by Gannon [0023].

Regarding claim 26, Bergethon in view of Chase, Krauss, and Frei teach all the limitations of claim 21, however Bergethon in view of Chase, Krauss, and Frei do not teach the pads each have a covering that removably covers adhesive of the pad that is configured to adhesively attach the pad to the body, the covering having indicia identifying a location on the body to which the pad is to be attached.
Gannon teaches a pad (40) that has a covering (42) that removably covers adhesive of the pad (43) that is configured to adhesively attach the pad to the body [0045], the covering having indicia identifying a location on the body to which the pad is to be attached ([0022, 0047-0048], although it is not explicitly stated that the “instructions” (interpreted as indicia) describe how the pads are to be positioned, it would have been obvious from the description that there are 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Bergethon in view of Chase, Krauss, and Frei to incorporate the teachings of Gannon to have the pads each have a covering that removably covers adhesive of the pad that is configured to adhesively attach the pad to the body, the covering having indicia identifying a location on the body to which the pad is to be attached, because doing so would help improve communication with other devices as recognized by Gannon [0048].

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Bergethon in view of Chase, Krauss, and Frei as applied to claim 21 above, and further in view of US 20080146973 A1 to Lund, et al. (cited by Applicant, hereinafter Lund).
Regarding claim 27, Bergethon in view of Chase, Krauss, and Frei teach the limitations of claim 21, however they do not teach the evoked electrodes are connectable to a power source of the ambulatory vehicle.
Lund teaches a medical diagnostic device is connectable to a power source of the ambulatory vehicle [0050].
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Bergethon in view of Chase, Krauss, and Frei to have the evoked electrodes are connectable to a power source of the ambulatory vehicle, because doing so would have the predictable result of enabling the evoked electrodes to supplement their energy source with that of an ambulatory vehicle for generating the shocks from the evoked electrodes in a similar manner that most commercially available vehicles are configurable to connect with consumer .

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Bergethon in view of Chase, Krauss, and Frei as applied to claim 28 above, and further in view of KR 20100042875 A to Woong, et al. (see English translation, hereinafter Woong).
Regarding claim 30, Bergethon in view of Chase, Krauss, and Frei teach the limitations of claim 28, however they do not teach the neurological detection unit is configured to generate a notification to identify a location of at least one hospital determined to be most capable of providing care for the neurological condition in response to detection of the neurological condition, the notification that identifies the location of the at least one hospital being displayable on the display.
Woong teaches generating a notification to identify a location of at least one hospital determined to be most capable of providing care for an abnormal condition in response to detection of the abnormal condition [pg 1, para 3], the notification that identifies the location of the at least one hospital being displayable on the display [last paragraph].
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Bergethon in view of Chase, Krauss, and Frei to have the neurological detection unit is configured to generate a notification to identify a location of at least one hospital determined to be most capable of providing care for the neurological condition in response to detection of the neurological condition, the notification that identifies the location of the at least one hospital being displayable on the display, because having such a notification would enable .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100030097 A1 is mentioned because it discloses a commercially available headgear cap.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791